Exhibit 10.2

ARTICLES OF AMENDMENT TO

AMENDED AND RESTATED ARTICLES OF

CELL THERAPEUTICS, INC.

DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES 16 PREFERRED STOCK

Pursuant to the Washington Business Corporation Act, Chapter 23B.10, the
undersigned officer of Cell Therapeutics, Inc., a Washington corporation (the
“Corporation”), does hereby submit for filing these Articles of Amendment:

FIRST: The name of the Corporation is Cell Therapeutics, Inc.

SECOND: This amendment to the Corporation’s Amended and Restated Articles of
Incorporation, as amended to date (the “Restated Articles”), was adopted by the
Board of Directors of the Corporation (the “Board”) as set forth in resolutions
adopted by the Board on April 14, 2012. Shareholder action was not required on
this amendment pursuant to Article II.2 of the Restated Articles.

THIRD: A new Section 2(v) of Article II is added to the Restated Articles to add
the designations, rights and preferences of a new series of preferred stock as
follows, such Section to be effective as of May 31, 2012:

“(v) Series 16 Preferred Stock

TERMS OF PREFERRED STOCK

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Affiliate” means any person or entity controlling, controlled by or under
common control with, another person or entity.

“Alternate Consideration” has the meaning set forth in Section 7(d).

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition by an individual, legal entity or “group” (as
described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective
control (whether through legal or beneficial ownership of capital stock of the
Corporation, by contract or otherwise) of in excess of 33% of the voting
securities of the Corporation (other than by means of conversion of shares of
Series 16 Preferred Stock), (ii) the Corporation merges into or consolidates
with any other person, or any person merges into or consolidates with the
Corporation and, after giving effect to such transaction, the shareholders of
the Corporation immediately before such transaction own less than 66% of the
aggregate voting power of the Corporation or the successor entity of such
transaction, (iii) the Corporation sells or transfers all or substantially all
of its assets to another person and the shareholders of the Corporation
immediately before such transaction own less than 66% of the aggregate voting
power of the acquiring entity immediately after the transaction, (iv) a
replacement at

 

1



--------------------------------------------------------------------------------

one time or within a one-year period of more than one-half of the members of the
Board which is not approved by a majority of those individuals who are members
of the Board on the date hereof (or by those individuals who are serving as
members of the Board on any date whose nomination to the Board was approved by a
majority of the members of the Board who are members on the date hereof), or
(v) the execution by the Corporation of an agreement to which the Corporation is
a party or by which it is bound, providing for any of the events set forth in
clauses (i) through (iv) herein.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the Corporation’s common stock, no par value per share, and
stock of any other class of securities into which such securities may hereafter
be reclassified or changed into.

“Common Stock Equivalents” means any securities which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock; provided, however, that Common
Stock Equivalents shall not include any debt securities of the Corporation.

“Conversion Amount” means the sum of the Stated Value at issue.

“Conversion Date” has the meaning set forth in Section 6(b).

“Conversion Price” has the meaning set forth in Section 6(c).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series 16 Preferred Stock in accordance with
the terms hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Transaction” means, at any time while the Series 16 Preferred Stock
is outstanding, (i) the Corporation effects any merger or consolidation of the
Corporation with or into another person, (ii) the Corporation effects any sale
of all or substantially all of its assets in one transaction or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Corporation or another person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange a material portion of the
Corporation’s shares for other securities, cash or property, or (iv) the
Corporation effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property; provided, however, that for
the purposes of clause (ii) above, a “Fundamental Transaction” shall not include
the Corporation entering into a license or other agreement that licenses any
intellectual property to an unaffiliated and unrelated person so long as the
Corporation and its subsidiaries continue to have bona fide, substantial and
continuing business operations and activities after such license or other
agreement is entered into; provided, further, however, that a “Fundamental
Transaction” shall not include a reverse stock split with respect to the Common
Stock.

“Holder” means a holder of shares of Series 16 Preferred Stock.

“Junior Securities” means (i) the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior to or pari passu with the Series 16 Preferred Stock as to dividend rights
or liquidation preference and (ii) the Series ZZ Junior Participating Cumulative
Preferred Stock of the Corporation.

 

2



--------------------------------------------------------------------------------

“Liquidation” has the meaning set forth in Section 5.

“Maximum Percentage” has the meaning set forth in Section 6(d).

“Non-Senior Securities” means (i) the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior to the Series 16 Preferred Stock as to dividend rights or liquidation
preference and (ii) the Series ZZ Junior Participating Cumulative Preferred
Stock of the Corporation.

“Original Issue Date” means the date of the first issuance of any shares of
Series 16 Preferred Stock regardless of the number of transfers of any
particular shares of Series 16 Preferred Stock and regardless of the number of
certificates which may be issued to evidence such Series 16 Preferred Stock.

“Series 16 Preferred Stock” has the meaning set forth in Section 2.

“Stated Value” has the meaning set forth in Section 2, as the same may be
increased pursuant to Section 3(a).

“Trading Day” means a day on which the New York Stock Exchange is open for
business.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: The NYSE Amex,
The NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global Select
Market, the New York Stock Exchange or the Borsa Italiana S.p.A. (MTA
International).

“Transfer” has the meaning set forth in Section 10.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (i) if the Common Stock is then listed or quoted on a
national securities exchange, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the national
securities exchange on which the Common Stock is then listed or quoted for
trading as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)); (ii) if the Common
Stock is then listed or traded on the OTC Bulletin Board and the OTC Bulletin
Board is not a Trading Market, the volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on the OTC Bulletin Board;
(iii) if the Common Stock is not then quoted for trading on a national
securities exchange or the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (iv) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by a majority in interest of
the Holders and reasonably acceptable to the Corporation, the fees and expenses
of which shall be paid by the Corporation.

Section 2. Designation, Amount, Par Value and Rank. The series of preferred
stock shall be designated as the Corporation’s Series 16 Preferred Stock (the
“Series 16 Preferred Stock”) and the number of shares so designated shall be
Fifteen Thousand (15,000). Each share of Series 16 Preferred Stock shall have no
par value per share and a stated value equal to $1,000, subject to increase as
set forth in Section 3(a) below (the “Stated Value”).

 

3



--------------------------------------------------------------------------------

Section 3. Dividends.

(a) Dividends. Holders shall be entitled to receive, and the Corporation shall
pay, dividends on shares of Series 16 Preferred Stock equal (on an
as-if-converted-to-Common-Stock basis) to and in the same form as dividends
(other than dividends in the form of Common Stock) actually paid on shares of
the Common Stock or other Non-Senior Securities when, as and if such dividends
(other than dividends in the form of Common Stock) are paid on shares of the
Common Stock or other Non-Senior Securities. Other than as set forth in the
previous sentence, no other dividends shall be paid on shares of Series 16
Preferred Stock; and the Corporation shall pay no dividends (other than
dividends in the form of Common Stock) on shares of the Common Stock or other
Non-Senior Securities unless it simultaneously complies with the previous
sentence. All accrued but unpaid dividends on shares of Series 16 Preferred
Stock shall increase the Stated Value of such shares, but when such dividends
are actually paid any such increase in the Stated Value shall be rescinded.

(b) So long as any shares of Series 16 Preferred Stock remain outstanding,
neither the Corporation nor any subsidiary thereof shall redeem, purchase or
otherwise acquire directly or indirectly any material amount of Non-Senior
Securities except as expressly permitted by Section 9(b).

Section 4. Voting Rights. Except as otherwise expressly provided herein or as
otherwise required by law, Holders of shares of Series 16 Preferred Stock shall
have no voting rights.

Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive out of the assets, whether capital or surplus, of
the Corporation an amount equal to the Stated Value for each outstanding share
of Series 16 Preferred Stock before any distribution or payment shall be made to
the holders of any Junior Securities, and if the assets of the Corporation shall
be insufficient to pay in full such amounts, then the entire assets to be
distributed to the Holders shall be ratably distributed among the Holders and
the holders of all securities which are pari passu with the Series 16 Preferred
Stock as to liquidation in accordance with the respective amounts that would be
payable on all such securities if all amounts payable thereon were paid in full.
A Fundamental Transaction or Change of Control Transaction shall not be deemed a
Liquidation unless the Corporation expressly declares that such Fundamental
Transaction or Change of Control Transaction shall be treated as if it were a
Liquidation. The Corporation shall mail written notice of any such Liquidation,
not less than 25 days before the payment date stated therein, to each Holder.

Section 6. Conversion and Exchange Rights.

(a) [Reserved.]

(b) Automatic Conversion. Each outstanding share of Series 16 Preferred Stock
shall automatically convert into that number of shares of Common Stock (subject
to the limitations set forth in Section 6(d)) determined by dividing the Stated
Value of such share of Series 16 Preferred Stock by the Conversion Price (A) on
the one-month anniversary of the Original Issue Date, (B) on the date on which
1,000 or less shares of Series 16 Preferred Stock remain outstanding, or
(C) immediately upon the adoption by the Board of a resolution that it intends
to adopt an amendment to the Restated Articles without shareholder approval to
effect a reverse stock split of the outstanding Common Stock and the number of
authorized shares of Common Stock in the same proportions in order to achieve
compliance with the listing rules of The NASDAQ Capital Market or for other
good-faith business reasons. The date on which the automatic conversion is to be
effected (the “Conversion Date”) shall be the first to occur of the dates set
forth in clauses (A) through (C) above, and a Holder shall be required to
forthwith surrender the certificate(s) representing such shares of Series 16
Preferred Stock to the Corporation within two (2)

 

4



--------------------------------------------------------------------------------

Trading Days of the date established for such conversion and set forth in a
written notice from the Corporation; provided, however, that the failure by a
Holder to surrender the certificate(s) representing such converted shares of
Series 16 Preferred Stock shall not prevent the Corporation from delivering the
shares of Common Stock issuable upon automatic conversion thereof and, upon
receipt of such consideration by such Holder, such shares of Series 16 Preferred
Stock shall be converted for all purposes hereunder.

(c) Conversion Price. The conversion price for the Series 16 Preferred Stock
shall equal $1.19, subject to adjustment as provided herein (the “Conversion
Price”).

(d) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained herein, the shares of Series 16 Preferred Stock held by a Holder shall
not be convertible by such Holder, and the Corporation shall not effect any
conversion of any shares of Series 16 Preferred Stock held by such Holder, to
the extent (but only to the extent) that such Holder or any of its Affiliates
would beneficially own 4.99% or more (the “Maximum Percentage”) of the Common
Stock; provided, however, that the Holder, upon not less than 61 days’ prior
notice to the Corporation, may increase or decrease the Maximum Percentage set
forth in this Section 6(d) provided that the Maximum Percentage in no event
exceeds 9.99% of the Common Stock and the provisions of this Section 6(d) shall
continue to apply; provided, further, however, that the Maximum Percentage shall
increase to 19.99% in the event of an automatic conversion pursuant to
Section 6(b) without any further action on the part of any Holder. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Corporation. To the extent the above limitation applies, the
determination of whether the shares of Series 16 Preferred Stock held by such
Holder shall be convertible (vis-à-vis other convertible, exercisable or
exchangeable securities owned by such Holder) shall, subject to such Maximum
Percentage limitation, be determined on the basis of the first submission to the
Corporation for conversion, exercise or exchange (as the case may be). No prior
inability of a Holder to convert shares of Series 16 Preferred Stock pursuant to
this paragraph shall have any effect on the applicability of the provisions of
this paragraph with respect to any subsequent determination of convertibility or
issuance (as the case may be). For purposes of this paragraph, beneficial
ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. The provisions of this paragraph shall
be implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this paragraph shall apply to a
successor Holder. The holders of Common Stock shall be third party beneficiaries
of this paragraph and the Corporation may not waive this paragraph without the
consent of holders of a majority of its Common Stock. For any reason at any
time, upon the written or oral request of a Holder, the Corporation shall within
two (2) Business Days confirm orally and in writing to such Holder the number of
shares of Common Stock then outstanding, including by virtue of any prior
conversion or exercise of convertible or exercisable securities into Common
Stock.

(e) Mechanics of Conversion.

(i) Delivery of Certificate upon Conversion. Not later than three (3) Trading
Days after the Conversion Date, the Corporation shall deliver, or cause to be
delivered, to the converting Holder a certificate or certificates, bearing such
legends as may be required or advisable under applicable securities laws
(provided that if a registration statement covering resales of the Conversion
Shares is then in effect, no legend will be required under the Securities Act of
1933, as amended), representing the number of shares of Common Stock being
acquired

 

5



--------------------------------------------------------------------------------

upon the conversion of shares of Series 16 Preferred Stock. The Corporation
shall use its best efforts to, if the Holder is not an Affiliate of the
Corporation, deliver any certificate or certificates required to be delivered by
the Corporation under this Section 6 electronically through the Depository Trust
Company or another established clearing corporation performing similar functions
(provided that a registration statement covering resales of the Conversion
Shares is then in effect).

(ii) Obligation Absolute. The Corporation’s obligation to issue and deliver the
Conversion Shares upon conversion of shares of Series 16 Preferred Stock in
accordance with the terms hereof is absolute and unconditional, irrespective of
any action or inaction by a Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by such
Holder or any other person of any obligation to the Corporation or any violation
or alleged violation of law by such Holder or any other person, and irrespective
of any other circumstance which might otherwise limit such obligation of the
Corporation to such Holder in connection with the issuance of such Conversion
Shares; provided, however, that such delivery shall not operate as a waiver by
the Corporation of any such action that the Corporation may have against such
Holder. Nothing herein shall limit a Holder’s right to pursue actual damages for
the Corporation’s failure to deliver Conversion Shares within the period
specified herein and such Holder shall have the right to pursue all remedies
available to it hereunder, at law or in equity, including, without limitation, a
decree of specific performance and/or injunctive relief. The exercise of any
such rights shall not prohibit a Holder from seeking to enforce damages pursuant
to any other Section hereof or under applicable law.

(iii) Reservation of Shares Issuable upon Conversion. The Corporation covenants
that it will at all times use reasonable best efforts to reserve and keep
available out of its authorized and unissued shares of Common Stock, for the
sole purpose of issuance upon conversion of the Series 16 Preferred Stock, as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of persons other than the Holders of the Series 16 Preferred
Stock, not less than such aggregate number of shares of the Common Stock as
shall be issuable (taking into account the adjustments and restrictions of
Section 7) upon the conversion of all outstanding shares of Series 16 Preferred
Stock. The Corporation covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable.

(iv) Fractional Shares. Upon a conversion of the Series 16 Preferred Stock
hereunder, the Corporation shall not be required to issue fractions of shares of
Common Stock, but shall instead, if otherwise permitted, round the total number
of Conversion Shares for such conversion up or down to the nearest whole number
of shares of Common Stock.

(v) Transfer Taxes. The issuance of certificates for shares of the Common Stock
issued upon conversion of shares of Series 16 Preferred Stock shall be made
without charge to any Holder for any documentary stamp, issuance or similar
taxes that may be payable in respect of the issue or delivery of such
certificates, provided that the Corporation shall not be required to pay any tax
that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Holder of such shares of Series 16 Preferred Stock so converted and the
Corporation shall not be required to issue or deliver such certificates unless
or until the person or persons requesting the issuance thereof shall have paid
to the Corporation the amount of such tax or shall have established to the
satisfaction of the Corporation that such tax has been paid.

 

6



--------------------------------------------------------------------------------

Section 7. Certain Adjustments.

(a) Stock Dividends and Stock Splits. If the Corporation, at any time while the
Series 16 Preferred Stock is outstanding: (A) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock or any
other Common Stock Equivalents (which, for avoidance of doubt, shall not include
any shares of Common Stock issued by the Corporation upon conversion of the
Series 16 Preferred Stock); (B) subdivides outstanding shares of Common Stock
into a larger number of shares; (C) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares;
or (D) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Corporation, then the Conversion Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event and any other adjustments to the Holders’
conversion rights necessary to reflect such event shall be made. Any adjustment
made pursuant to this Section 7(a) shall become effective immediately after the
record date for the determination of shareholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

(b) Subsequent Rights Offerings. If the Corporation, at any time while the
Series 16 Preferred Stock is outstanding, shall issue rights, options or
warrants to all holders of Common Stock (and not proportionately to the Holders)
entitling them to subscribe for or purchase shares of Common Stock at a price
per share that is lower than the VWAP on the record date referenced below, then
the Conversion Price shall be multiplied by a fraction of which the denominator
shall be the number of shares of the Common Stock outstanding on the date of
issuance of such rights or warrants plus the number of additional shares of
Common Stock offered for subscription or purchase, and of which the numerator
shall be the number of shares of the Common Stock outstanding on the date of
issuance of such rights or warrants plus the number of shares which the
aggregate offering price of the total number of shares so offered (assuming
delivery to the Corporation in full of all consideration payable upon exercise
of such rights, options or warrants) would purchase at such VWAP. Such
adjustment shall be made whenever such rights or warrants are issued, and shall
become effective immediately after the record date for the determination of
shareholders entitled to receive such rights, options or warrants.

(c) Pro Rata Distributions. If the Corporation, at any time while the Series 16
Preferred Stock is outstanding, distributes (other than as a dividend) to all
holders of Common Stock (and not proportionately to the Holders) evidences of
its indebtedness or assets or rights or warrants to subscribe for or purchase
any security (other than Common Stock, which shall be subject to Section 7(b)),
then in each such case the Conversion Price shall be adjusted by multiplying
such Conversion Price in effect immediately before the record date fixed for
determination of shareholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then fair market value at such record date of the portion
of such assets, evidence of indebtedness or rights or warrants so distributed
applicable to one outstanding share of the Common Stock as determined by the
Board in good faith. In either case the adjustments shall be described in a
statement delivered to the Holders describing the portion of assets or evidences
of indebtedness so distributed or such subscription rights applicable to one
share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above. For avoidance of doubt, distributions that are dividends
shall be subject to Section 3(a) and not subject to this Section 7(c).

(d) Fundamental Transaction. If, at any time while the Series 16 Preferred Stock
is outstanding, a Fundamental Transaction occurs, then, upon any subsequent
conversion of the Series 16

 

7



--------------------------------------------------------------------------------

Preferred Stock, the Holders shall have the right to receive, for each
Conversion Share that would have been issuable upon such conversion immediately
before the occurrence of such Fundamental Transaction, the same kind and amount
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately
before such Fundamental Transaction, the holder of one share of Common Stock
(the “Alternate Consideration”); and the Holders shall no longer have the right
to receive Conversion Shares per se upon such conversion. For purposes of any
such conversion, the determination of the Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Corporation shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holders shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of the Series 16 Preferred Stock following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Corporation or surviving entity in such
Fundamental Transaction shall adopt articles of incorporation or an amendment to
its articles of incorporation with the same terms and conditions and issue to
the Holders new preferred stock consistent with the foregoing provisions and
evidencing the Holders’ right to convert such preferred stock into Alternate
Consideration. Unless the Corporation elects to treat such Fundamental
Transaction as a Liquidation, the terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 7(d)
and ensuring that the Series 16 Preferred Stock (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

(e) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.

(f) Notice to the Holders.

(i) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7, the Corporation shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

(ii) Notice to Allow Conversion by Holder. If (A) the Corporation shall declare
a dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any shareholders of the Corporation shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Corporation is a party, any sale or transfer of all or substantially
all of the assets of the Corporation, of any compulsory share exchange whereby
the Common Stock is converted into other securities, cash or property, or
(E) the Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation, then, in each case,
the Corporation shall cause to be filed at each office or agency maintained for
the purpose of conversion of the Series 16 Preferred Stock, and shall cause to
be delivered to each Holder at its last address as it shall appear upon the
stock books of the Corporation, at least twenty (20) calendar days before the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock

 

8



--------------------------------------------------------------------------------

of record to be entitled to such dividend, distributions, redemption, rights or
warrants are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange,
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the
Corporation or any of its subsidiaries, the Corporation shall simultaneously
file such notice with the Commission pursuant to a Current Report on Form 8-K.
The Holder is entitled to convert the Stated Value of its Series 16 Preferred
Stock during the twenty (20) day period commencing on the date of such notice
through the effective date of the event triggering such notice.

Section 8. [Reserved.]

Section 9. Negative Covenants. As long as at least 20% of the aggregate number
of originally issued shares of Series 16 Preferred Stock are outstanding (as
appropriately adjusted for share splits and similar transactions), the
Corporation shall not, without the Corporation obtaining the affirmative written
consent of Holders of a majority of the then outstanding shares of the Series 16
Preferred Stock:

(a) amend these articles of incorporation, its bylaws or other charter documents
so as to materially, specifically and adversely affect any rights of any Holder
with respect to Series 16 Preferred Stock;

(b) repay, repurchase or offer to repay, repurchase or otherwise acquire any
material amount of its Junior Securities (other than securities described in
clause (ii) of the definition of “Junior Securities”); provided, however, that
this restriction shall not apply to the repurchase of up to 5,450,000 shares of
Common Stock in any 12-month period (subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the Original Issue Date) from
employees, officers, directors, consultants or other persons performing services
for the Corporation or any subsidiary pursuant to agreements approved by a
majority of the Board or under which the Corporation has the option to
repurchase such shares at cost or at cost upon the occurrence of certain events,
such as termination of employment;

(c) authorize or create any class or series of stock ranking senior to the
Series 16 Preferred Stock as to dividend rights or liquidation preference; or

(d) enter into any agreement or understanding with respect to any of the
foregoing.

Notwithstanding the foregoing, this Section 9 shall not prohibit the issuance of
additional series of preferred stock that do not rank senior to the Series 16
Preferred Stock as to dividend rights or liquidation preference.

Section 10. Transferability. The Series 16 Preferred Stock may only be sold,
transferred, assigned, pledged or otherwise disposed of (any of the foregoing, a
“Transfer”) in accordance with state and federal securities laws. The
Corporation shall keep at its principal office, or at the offices of the
transfer agent, a register of the Series 16 Preferred Stock. In connection with
any such permitted Transfer, upon the surrender of any certificate representing
Series 16 Preferred Stock at such place, the Corporation, at the request of the
record Holder of such certificate, shall execute and deliver (at the
Corporation’s expense) a new certificate or certificates in exchange therefor
representing in the aggregate the number of shares represented by the
surrendered certificate; provided that the Corporation shall not be required to
pay any tax that may be payable in respect of any such Transfer involved in the
issuance and

 

9



--------------------------------------------------------------------------------

delivery of any such new certificate in a name other than that of Holder and the
Corporation shall not be required to issue or deliver such new certificate or
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.
Each such new certificate shall be registered in such name and shall represent
such number of shares as is requested by the Holder of the surrendered
certificate and shall be substantially identical in form to the surrendered
certificate.

Section 11. Miscellaneous.

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder shall be in writing and delivered personally,
by facsimile or by email, or sent by a nationally recognized overnight courier
service, addressed to the Corporation, at 3101 Western Avenue, Suite 600,
Seattle, Washington 98121, facsimile number (206) 272-4302, or email
jbianco@ctiseattle.com, Attention: James Bianco, or such other street address,
facsimile number or email address as the Corporation may specify for such
purposes by notice to the Holders delivered in accordance with this
Section 11(a). Any and all notices or other communications or deliveries to be
provided by the Corporation hereunder shall be in writing and delivered
personally, by facsimile, by email or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number, email address
or street address of such Holder appearing on the books of the Corporation, or
if no such facsimile number, email address or street address appears on the
books of the Corporation, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile or email to the facsimile number or
email address specified in this Section 11(a) before 5:30 p.m. (New York City
time) on any date, (ii) the date immediately following the date of transmission,
if such notice or communication is delivered via facsimile or email to the
facsimile number or email address specified in this Section 11(a) between 5:30
p.m. and 11:59 p.m. (New York City time) on any date, (iii) the second Business
Day following the date of dispatch, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

(b) Lost or Mutilated Series 16 Preferred Stock Certificate. If a Holder’s
Series 16 Preferred Stock certificate shall be mutilated, lost, stolen or
destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series 16 Preferred Stock so mutilated, lost,
stolen or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such certificate, and of the ownership thereof reasonably
satisfactory to the Corporation.

(c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this instrument shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Washington, without regard to the principles of conflict of laws thereof.

(d) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this instrument shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this instrument or a waiver by any other Holders. The failure of the Corporation
or a Holder to insist upon strict adherence to any term of this instrument on
one or more occasions shall not be considered a waiver or deprive that party (or
any other Holder) of the right thereafter to insist upon strict adherence to
that term or any other term of this instrument. Any waiver by the Corporation or
a Holder must be in writing.

 

10



--------------------------------------------------------------------------------

(e) Severability. If any provision of this Article II.2(v) is invalid, illegal
or unenforceable, the balance of this Article II.2(v) shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.

(f) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

(g) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Article II.2(v) and shall not be deemed to limit or
affect any of the provisions hereof.

(h) Status of Converted or Redeemed Series 16 Preferred Stock. If any shares of
Series 16 Preferred Stock are converted, redeemed or reacquired by the
Corporation, such shares shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Series 16
Preferred Stock.

(i) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided herein shall be cumulative and in addition to all
other remedies available hereunder, at law or in equity (including a decree of
specific performance and/or other injunctive relief), and no remedy contained
herein shall be deemed a waiver of compliance with the provisions giving rise to
such remedy. Nothing herein shall limit a Holder’s right to pursue actual
damages for any failure by the Corporation to comply with the terms hereof. The
Corporation covenants to each Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by a Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Corporation (or the performance thereof). The Corporation
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holders and that the remedy at law for any such breach
may be inadequate. The Corporation therefore agrees that, in the event of any
such breach or threatened breach, the Holders shall be entitled, in addition to
all other available remedies, to an injunction restraining any breach, without
the necessity of showing economic loss and without any bond or other security
being required.

[SIGNATURE PAGE FOLLOWS.]

 

11



--------------------------------------------------------------------------------

I certify that I am a duly appointed and incumbent officer of the above named
Corporation and that I am authorized to execute these Articles of Amendment on
behalf of the Corporation.

EXECUTED, this 31st day of May, 2012.

 

CELL THERAPEUTICS, INC., a Washington corporation By:  

/s/ James A. Bianco

  Name: James A. Bianco, M.D.   Title: Chief Executive Officer

[SIGNATURE PAGE TO DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES
16 PREFERRED STOCK]